Citation Nr: 0931588	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-19 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for wedge compression 
deformity at L1 (Scheuermann's kyphosis) with degenerative 
lumbar disc disease.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for Scheuermann's kyphosis with degenerative 
lumbar disc disease.  In a VA Form 9 received in June 2006, 
the Veteran explained that although his Scheuermann's 
kyphosis preexisted service, it was aggravated by the 
strenuous activities of Basic Training, including running and 
backpack hiking.  He indicated that he would often have to 
stop during these runs/hikes and take a truck ride back to 
base.  

The Veteran's post-service treatment records show that he was 
diagnosed in December 2000 with post-traumatic lumbar strain, 
superimposed on multilevel degenerative lumbar disc disease 
with mild spinal stenosis at L3-4, as well as lateral recess 
stenosis at L4-5 on the right and L5-S1 on the left.  See 
Letter from Dr. D.R.R. dated March 23, 2001; see also Dr. 
D.R.R. Treatment Records dated December 14, 2000, and March 
18, 2001.  The Veteran was also diagnosed with Scheuermann's 
kyphosis.  Id.  See also Dr. M.C.L. Treatment Record dated 
December 7, 2001.  

As evidenced by the internet literature submitted by the 
Veteran, Scheuermann's kyphosis is a developmental defect of 
the spine.  As such, it is not a disease or injury within the 
meaning of applicable VA legislation.  38 C.F.R. § 3.303(c) 
(2008).  Service connection for this condition may therefore 
only be awarded if the competent evidence demonstrates that a 
superimposed injury or disease occurred during, or as a 
result of, the Veteran's active military service.  See 
VAOPGCPREC 82-90 (July 18, 1990).  

The Veteran's service treatment records are silent for any 
complaints of spinal problems.  Clinical examination of the 
spine was normal at separation, and the Veteran expressly 
denied any back trouble.  The first competent evidence of 
back problems is in November 2000 when the Veteran presented 
with complaints of new onset low back pain for five months 
following two work-related injuries.  He denied any prior 
history of back injuries or problems.  

Nevertheless, the record contains a notation from the 
Veteran's primary care physician, dated in January 2006, 
indicating that his back pain "may have been worsened by 
activity in military as well as his other jobs."  See VA 
Primary Care Note dated January 12, 2006.  Also of record is 
a letter from his private primary care physician, Dr. J.K.B., 
which states that "there is at least a 50 percent chance 
that his current back condition Scheuermann's disease was 
aggravated by his military service."  

The Board observes that neither the VA primary physician nor 
Dr. J.K.B. identify how the Veteran's Scheuermann's kyphosis 
was aggravated by service.  However, the record does 
demonstrate that the Veteran has been diagnosed with a 
separate lumbar spine disability, namely, degenerative lumbar 
disc disease.  Therefore, in the absence of any further 
indication in the competent evidence of record as to whether 
the Veteran's degenerative lumbar disc disease represents a 
superimposed disease which developed as a result of 
aggravation to the Veteran's developmental Scheuermann's 
kyphosis, the Board is of the opinion that a remand is 
necessary to obtain a medical opinion which specifically 
addresses this issue.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

While this appeal is on remand, the agency of original 
jurisdiction (AOJ) should review the multitude of evidence 
which has been submitted by the Veteran since the May 2006 
Statement of the Case, including the December 2006 letter 
from Dr. J.K.B. and treatment records from the Social 
Security Administration and BryanLGH Medical Center, and 
issue a new Supplemental Statement of the Case in accordance 
with 38 C.F.R. § 19.31 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the existence and etiology of 
any current lumbar spine disorder(s).  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any current 
lumbar spine disorder(s), including 
Scheuermann's kyphosis and degenerative 
lumbar disc disease, providing diagnoses 
for all identified disabilities.  The 
examiner should then provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any current lumbar 
spine disorder, including degenerative 
lumbar disc disease, is etiologically 
related to the Veteran's active military 
service, to include as a superimposed 
disability which developed as a result of 
aggravation to the Veteran's developmental 
Scheuermann's kyphosis.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the Veteran currently has a lumbar 
spine disorder that is related to service 
on a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, to include any 
evidence received since the May 2006 
Statement of the Case, and determine if 
the Veteran has submitted evidence 
sufficient to warrant entitlement to the 
benefits sought.  Unless the benefits 
sought on appeal are granted, the Veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



